DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed April 12, 2021, canceled claims 1-27 and new claims 28-43 are acknowledged.  The following new grounds of rejection are set forth:
	Election/Restrictions
Newly submitted claims 31, 37 and 39-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly added claims 31, 37 and 39 recite a computer control unit and reporting system operably coupled with an interface element that provides an auto-populate feature (see paragraphs 0122-0123), which is an optional feature of an alternate embodiment of the device/system that was not originally presented with respect to the originally presented and examined embodiment illustrated in Figure 4.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31, 37 and 39-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Drawings

“a passage through the length of the flexible endoscope shaft” (see claims 28 and 38)
“scope shaft stiffening component within the flexible endoscope shaft” (See claim 28)
“a sensor array” (see claims 28, 32, 38)
“scope shaft stiffening component disposed along the length of the flexible endoscope shaft” (see claim 32)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 1 and 36 are objected to because of the following informalities:  applicant is advised to stay consistent with claim terminology through the entire claim to avoid any possible antecedent basis issues.  For example, line 7 should read “the inner channel lumen” to be consistent with previously defined “inner channel lumen” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30, 32-36, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 38 recite “the flexible endoscope shaft includes a passage through the length of the flexible endoscope shaft, the passage connects to a source for an irrigation liquid and a suction to facilitate irrigation and suction at the second end of the flexible endoscope shaft” however it is unclear what is considered to be the “passage” through the endoscope shaft as the elected figure 4 does not illustrate additional passages for suction/irrigation.  Rather paragraph 0115 recites that biopsy 
Claim 28 recites “a scope shaft stiffening component within the flexible endoscope shaft to selectively reduce the flexibility of the scope shaft during use to suit the particular stiffness needed to execute a procedure or direct the placement of the flexible endoscope shaft”; claim 32 similarly recites “scope shaft stiffening component disposed along the length of the flexible endoscope shaft” however it is unclear what is considered to be the a scope shaft stiffening component “within the endoscope shaft” or “disposed along the length of the flexible endoscope shaft” as Figure 4 illustrates the scope shaft stiffening component as being numeral 58, which merely points to the proximal end of the handle.   Paragraph 0170 discloses a wire may be used as the scope shaft stiffening component, however it is unclear how the endoscope is configured with such a wire and how a wire may alter the flexibility of the shaft, as a wire is not shown.  The overall size/diameter of the endoscope appears to be a vital aspect of the invention, and thus incorporating an additional wire within the endoscope shaft would undoubtedly effect the overall dimension thereof.   Appropriate clarification and correction is required.   
Claims 28 and 38 recite “a sensor array to allow the flexible endoscope to sense a/the distance from insertion with a reporting system operably coupled with a computer control unit” which is unclear and misleading.  First, the current claim language reads 
Claims 29-30 and 33-36 are rejected as being necessarily dependent upon claims 28 and 32, respectively.  
Claim 38 recites “handle disposed at the first end of the flexible endoscope shaft, the handle can including a dual control to adjust the disposition of the second end of the flexible endoscope shaft; an interface element including a steering element to control the movement and/or displacement of the second end of the flexible endoscope shaft, wherein the steering element displaces the second end of the flexible endoscope shaft greater than 90 degrees of deflection in at least one direction from the normal position for the second end of the flexible endoscope shaft” which is unclear.  First the claim recites the “handle can including a dual control” thus is it unclear if the handle does actually include a dual control since the word “can” is recited.  Second, it is unclear what the difference is between the “dual control” and the steering element”?  It appears from the Figures and specification that the control lever 52 functions as the steering element of the endoscope and is a “dual control” since it controls 4-way deflection of the endoscope tip.  Appropriate clarification and correction is required.   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0209073 to McWeeney et al. in view of U.S. Patent Application Publication No. 2009/0318798 to Singh et al. in further view of U.S. Patent Application Publication No. 20016/0135672 to Spinnler et al. 
In regard to claims 28 and 38, McWeeney et al. disclose an endoscope 3120 comprising: a flexible endoscope shaft 3142 having a first end, a second end, an outer diameter of between about 3.0 mm to about 4.0 mm (See paragraph 0146), and the flexible endoscope shaft having an inner channel lumen 3192 of about 1.5 mm to about 2.5 mm in diameter (see paragraph 0148), and a rounded tip 3686 on the distal end of the flexible endoscope shaft (see Fig. 36a-b); the lumen extends substantially the length of the shaft and includes an opening at the distal-most portion of the second end to allow a surgical instrument to partially exit the lumen for placement of the tool in proximity to a tissue of interest; wherein the lumen extending through the length of the With further respect to claim 38, McWeeney et al. disclose wherein a length of a flexible portion of the flexible endoscope shaft in a range from about 30 mm to about 50 mm (see paragraphs 0147 and 0154).  McWeeney et al. teach that the length of the catheter may be varied dependent upon the specific application without departing from the scope of In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Singh et al. disclose when used in nasogastic or jejunostomy applications, it is advantageous to provide endoscopes of 100cm or more in length (see paragraph 0048). Thus, in view of the teachings of both McWeeney et al. and Singh et al. it would have been obvious to provide an endoscope with a length of equal to or less than about 1.2m, to enable use in nasogastic or jejunostomy applications. 
McWeeney et al. disclose the use of a radiopaque marker band 46 mounted to provide confirmation of the location of the distal tip of the endoscope via fluoroscopy (See paragraph 0085), but are also silent with respect to a sensor array.  Singh et al. teach of an analogous endoscopic device which may comprises an image sensor and/or various sensors (pH, temperature, chemical, etc.) at the distal end of the insertion shaft to assist (See paragraphs 0056-0057).   It would have been obvious to one skilled in the art at the time the invention was filed to provide a sensor array within the device of McWeeney et al. to enable a user to monitor alternate and additional body characteristics during a surgical procedure as taught by Singh et al.  
With further respect to claims 28 and 38, McWeeney et al. and Singh et al. disclose the use of an LED as an illumination source but are silent with respect to wherein the LED comprises at least one microLED.  Spinnler et al. teach of 
In regard to claim 29, McWeeney et al. and Singh et al., as modified by a device Spinnler et al. disclose wherein the illumination element comprises one or more LEDs embedded in a portion of the distal element (para. 86, wherein the endoscope has a light source disposed at the distal element or tip of the endoscope; para. 10, 129, wherein the illumination may be light emitting diodes; see also para. 129, wherein there are channels cut into the surface of the distal section for illumination sources) and wherein the illumination element comprises a wrap comprising two or more microLEDs positioned on a least a part of the surface of the distal element (see Fig. 6 and paragraphs 0052, 0057).   It would have been obvious to modify the device of McWeeney et al. and Singh et al. as stated above with regard to claim 28.
In regard to claim 30, McWeeney et al., as modified by Singh et al., disclose wherein the sensor array detects physical conditions including pressure, temperature, flow rate, pH, cross-sectional distance measurements, acoustic information, blood pressure, and pulse (See paragraphs 0056-0057 of Singh et al.).   
Claim 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0209073 to McWeeney et al. in view of U.S. Patent Application Publication No. 2009/0318798 to Singh et al. in further view of U.S. Patent Application Publication No. 20016/0135672 to Spinnler et al. in further view of U.S. Patent No. 8,834,354 to Belson in further view of U.S. Patent Application Publication No. 2013/0296649 to Kirma et al.
In regard to claim 32, McWeeney et al. disclose an endoscope 3120 comprising: a flexible endoscope shaft 3142 having a first end, a second end, a diameter dimensioned for insertion into the nasal cavity of a child, and has an inner channel lumen 3192 configured to receive an elongate surgical instrument, the inner channel lumen extending substantially the length of the flexible endoscope shaft (see Figs. 31-32); a handle 3132 disposed at first end of the flexible endoscope shaft, the handle including a dual control mechanism 3224 to adjust the disposition of the second end of the flexible endoscope shaft, a four-way tip deflection element on the second end of the flexible endoscope shaft, the flexible endoscope shaft includes a flexible portion length between about 30 mm to about 50 mm (see paragraphs 0147 and 0154), such that torque can be transferred to the second end from the handle disposed on the In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Singh et al. disclose when used in nasogastic or jejunostomy applications, it is advantageous to provide endoscopes of 100cm or more in length (see paragraph 0048). Thus, in view of the teachings of both McWeeney et al. and Singh et al. it would have been obvious to provide an endoscope with a length of equal to or less than about 1.2m, to enable use in nasogastic or jejunostomy applications.  In regard to claim 35, McWeeney et al. disclose the use of a radiopaque marker band 46 mounted to provide 
With further respect to claim 32, McWeeney et al., Singh et al. and Spinnler et al. fail to disclose a sensor array to report the distance the second end of the flexible endoscope shaft traveled in the body from a point of insertion.  Belson teaches of an analogous endoscopic device comprising an axial motion transducer 150 that may be used to measure the insertion depth of the endoscope into the body (See Figs. 2-3 and Col. 4, Lines 31-65).  It would have been obvious to one skilled in the art at the time the invention was filed to provide an axial motion transducer to the system of McWeeney et al., Singh et al. and Spinnler et al. to monitor insertion depth of the device during use thereof as taught by Belson and is well known in the art.
With further respect to claim 32, McWeeney et al., Singh et al., Spinnler et al. and Belson are silent with respect to the specific imaging characteristics of the optical element as claimed, wherein the optical element has a field of view of at least eighty-five degrees and a depth of view of greater than 5 mm. Kirma et al. teach of an analogous endoscopic device wherein the optical system may be configured with a front objective 
In regard to claim 33, McWeeney et al. disclose wherein the image sensor is a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, N-type metal-oxide-semi conductor (NMOS) sensor, or a high definition video chip (See paragraph 0130).  Likewise, Singh et al. disclose the use or a micro-camera (See paragraph 0055). 
In regard to claims 34 and 36, McWeeney et al., Singh et al. and Spinnler et al. disclose a device comprising a articulating endoscope and imaging means therein (See rejections above) but are silent with respect to a microphone to allow for voice activation.  Belson teaches of an analogous endoscopic system wherein voice commands may be used to provide input commands to the control unit (See Col. 7, Lines 4-27).   It would have been obvious to one skilled in the art at the time the invention was filed to provide a microphone to the endoscopic system of McWeeney et al., Singh et al. and Spinnler et al. to enable hands free operation and communication with a patient as taught by Belson and is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 28-30, 32-36 and 38 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4/28/2021